Exhibit 10.99

SECOND AMENDED AND RESTATED PROMISSORY NOTE

 

U.S. $30,000,000 As of February 27, 2015

FOR VALUE RECEIVED, FIRST FOUNDATION INC., a California corporation, having an
address at 18101 Von Karman Ave., Suite 700, Irvine, California 92612 (“Maker”),
hereby promises to pay to the order of NEXBANK SSB (“Payee”), at its address at
2515 McKinney Avenue, Suite 1100, Dallas, Texas 75201 or such other address as
it may designate in writing, the principal sum of THIRTY MILLION DOLLARS and
NO/100 ($30,000,000), or, if less, the unpaid principal amount of the Loan, and
interest from the date hereof on the balance of principal from time to time
outstanding, in United States currency, at the rates and at the times
hereinafter described.

On April 19, 2013 Maker executed and delivered to Payee a Promissory Note in the
original principal amount of $7,500,000 (the “Original Note”) to evidence the
making of a term loan by Payee to Maker in that amount (the “Term Loan”)
pursuant to that certain Loan Agreement also dated as of April 19, 2013, (the
“Term Loan Agreement”) between Payee, as Lender, and Maker, as Borrower. On
March 25, 2014 Maker and Payee entered into a First Amendment to Loan Agreement
(the “First Amendment Agreement”),which provided for a $15,000,000 increase in
the amount of the Term Loan then outstanding to $21,875,000. In connection
therewith, Maker executed and delivered to Payee a First Amended and Restated
Promissory Note dated as of March 25, 2014 in the principal amount of
$21,875,000 (the “First Amended and Restated Note”), superseding, in its
entirety, the Original Note which thereupon ceased to be of any further force or
effect.

On the date hereof, the remaining outstanding principal balance of the Original
Loan is $19,687,500. Concurrently herewith Maker and Payee are entering into a
Second Amendment to Loan Agreement (the “Second Amendment”), which provides for
an increase in that principal amount of the term loan to $30,000,000. Pursuant
to the Second Amendment and concurrently herewith Payee is disbursing to Maker
additional loan proceeds of $10,312,500 (the “Additional Loan Amount”) as a
result of which the aggregate principal amount of the Term Loan has increased to
$30,000,000 and Maker is executing and delivering this Second Amended and
Restated Promissory Note (this “Note”) to evidence such indebtedness of Maker to
Payee.

Payment of this Note is governed by the Term Loan Agreement, as amended by the
First Amendment Agreement and as further amended by the Second Amendment (which,
as so amended or restated, shall be referred to in this Note as the “Loan
Agreement”), and the terms thereof are incorporated herein by express reference
as if fully set forth herein. In the event of any conflict between any of the
terms and provisions of this Note and the terms or provisions of the Loan
Agreement, the terms and provisions of the Loan Agreement shall control.
Capitalized terms used and not otherwise defined herein shall have the
respective meanings given to them in the Loan Agreement, unless otherwise
defined herein or the context in which such terms are used in this Note
indicates otherwise.

1. Principal and Interest.

(a) The maximum aggregate principal amount of this Note shall not exceed THIRTY
MILLION DOLLARS ($30,000,000). No principal amount repaid may be reborrowed. All
principal, interest and other sums due under this Note shall be due and payable
in full on the Maturity Date, to the extent not previously paid.

(b) Subject to Section 1(c) below, the unpaid principal amount of this Note from
time to time outstanding shall bear interest at the Note Rate, unless the
Default Rate becomes applicable. Interest shall be calculated for the actual
number of days elapsed on the basis of a 365-day year, including the first date
of the applicable period to, but not including, the date of repayment. The Loan
shall bear interest at the Default Rate upon the occurrence and during the
continuance of an Event of Default; provided, however, that, upon the cure or
other cessation of the Event of Default, interest shall thereafter accrue at the
Note Rate.

(c) Principal shall be paid in monthly installments, each in the amount of two
hundred fifty thousand dollars($250,000), plus accrued but unpaid interest,
commencing on April 1, 2015 and continuing on each Payment Date thereafter,
until the Maturity Date or, if the Maturity Date of this Note is accelerated to
any earlier date by Lender pursuant to Section 16.1(a) of the Loan Agreement,
then until such earlier date, when the principal amount of this Note then
outstanding, and all accrued but unpaid interest thereon shall be due and
payable in full. All payments



--------------------------------------------------------------------------------

(whether of principal or of interest) shall be deemed credited to Borrower’s
account only if received by 2:00 p.m. Dallas time on a Business Day; otherwise,
such payment shall be deemed received on the next Business Day.

(d) Notwithstanding anything in this Note to the contrary, Maker shall have the
right, in its sole discretion, to prepay the unpaid principal balance of this
Note at any time in whole or from time to time in part, without penalty, premium
or other charge whatsoever, and on the terms and conditions set forth in
Section 4.4 of the Loan Agreement.

2. Maximum Lawful Rate. It is the intent of Maker and Payee to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. In no way, nor in any event or contingency (including but not limited to
prepayment, default, demand for payment, or acceleration of the maturity of any
obligation), shall the rate of interest taken, reserved, contacted for, charged
or received under this Note and the other Loan Documents exceed the highest
lawful interest rate permitted under applicable law. If Lender shall ever
receive anything of value which is characterized as interest under applicable
law and which would apart from this provision be in excess of the highest lawful
interest rate permitted under applicable law, an amount equal to the amount
which would have been excessive interest shall, without penalty, be applied to
the reduction of the principal amount owing on this Note in the inverse order of
its maturity and not to the payment of interest, or refunded to the Borrower or
the other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal. All interest paid or agreed to be paid
to the holder hereof shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term
(including any renewal or extension) of the Loan so that the amount of interest
on account of such obligation does not exceed the maximum permitted by
applicable law. As used in this Section, the term “applicable law” shall mean
the laws of the State of Texas or the federal laws of the United States,
whichever laws allow the greater interest, as such laws now exist or may be
changed or amended or come into effect in the future.

3. Monthly Payments. Subject to any applicable grace periods set forth in the
Loan Agreement, all payments on account of the indebtedness evidenced by this
Note shall be made to Payee not later than 2:00 p.m. Dallas, Texas time on the
day when due, or if such day is other than a Business Day, then on the next
succeeding Business Day, in lawful money of the United States and shall be first
applied to the payment of late charges, costs of collection or enforcement and
other similar amounts due, if any, under this Note as and to the extent provided
in the Loan Agreement, then to accrued but unpaid interest payable hereunder and
the remainder to reduce the principal amount of this Note then outstanding.

4. Maturity Date. The indebtedness evidenced hereby shall mature on the Maturity
Date, or if the Maturity Date of this Note is accelerated to any earlier date by
Lender pursuant to Section 16.1(a) of the Loan Agreement, then on such earlier
date. On the Maturity Date, or such earlier date, as the case may be, the entire
outstanding principal balance hereof, together with accrued and unpaid interest
and all other sums evidenced by this Note, shall, if not sooner paid, become due
and payable.

5. General Provisions.

(a) In the event (i) the principal balance hereof is not paid when due, whether
on the Maturity Date or such earlier date, if any, to which the Maturity Date
may be accelerated pursuant to Section 16.1 of the Loan Agreement (as the case
may be), or (ii) an Event of Default occurs, then the principal balance hereof
shall thereafter bear interest at the Default Rate until such date, if any, on
which the Event of Default is cured or otherwise ceases, at which time any
remaining principal balance shall again bear interest at the Note Rate. In
addition, for any installment (exclusive of the payment due upon the Maturity
Date) which is not paid by the tenth (10th) day following the Payment Date on
which it is due, a late charge equal to five percent (5%) of the amount of such
installment shall be due and payable to the holder of this Note on demand to
cover the extra expense involved in handling delinquent payments.

(b) Maker agrees that the obligation evidenced by this Note is an exempt
transaction under the Truth-in-Lending Act, 15 U.S.C. § 1601, et seq.

(c) This Note and all provisions hereof shall be binding upon Maker and all
persons claiming under or through Maker, and shall inure to the benefit of
Payee, together with its successors and Permitted Assigns.

(d) Time is of the essence as to all dates set forth herein.

 

2



--------------------------------------------------------------------------------

(e) To the fullest extent permitted by applicable law, except as may be agreed
in writing by Payee or as may be set forth to the contrary in the Loan Agreement
or the other Loan Documents, Maker’s liability shall not be in any manner
affected by any indulgence, extension of time, or renewal, granted or consented
to by Payee.

(f) To the fullest extent permitted by applicable Law, Maker hereby waives and
renounces for itself, its successors and assigns, all rights to the benefits of
any statute of limitations and any moratorium, reinstatement, marshaling,
forbearance, valuation, stay, extension, redemption, appraisement, or exemption
and homestead laws now provided, or which may hereafter be provided, by the laws
of the United States and of any state thereof against the enforcement and
collection of the obligations evidenced by this Note.

(g) If this Note is placed in the hands of attorneys for collection or is
collected through any legal proceedings, Maker promises and agrees to pay, in
addition to the principal, interest and any other sums due and payable
hereunder, all reasonable costs incurred by Lender to collect, or attempt to
collect this Note, including all reasonable attorneys’ fees and disbursements
actually incurred by the Lender.

(h) To the fullest extent permitted by applicable law, except as otherwise
provided in the Loan Agreement or any of the other Loan Documents, (i) all
parties now or hereafter liable with respect to this Note, whether Maker,
principal, surety, guarantor, endorsee or otherwise hereby severally waive
presentment for payment, demand, notice of nonpayment or dishonor, protest and
notice of protest, and (ii) no failure to accelerate the indebtedness evidenced
hereby, acceptance of a past due installment following the expiration of any
cure period provided by this Note, any Loan Document or applicable law, or
indulgences granted from time to time shall be construed (A) as a novation of
this Note or as a reinstatement of the indebtedness evidenced hereby or as a
waiver of such right of acceleration or of the right of Payee thereafter to
insist upon strict compliance with the terms of this Note, or (B) to prevent the
exercise of such right of acceleration or any other right granted hereunder or
by the laws of the State.

(i) THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

(j) Notwithstanding anything to the contrary that may be set forth hereinabove
or in the Loan Agreement, this Note restates and supersedes in their entirety
the Original Note and the First Amended and Restated Note dated April 19, 2013
and March 25, 2014, respectively (collectively, the “Previous Notes”) and on
Borrower’s execution and delivery to Payee of this Note, the Previous Notes
shall cease to be of any further force or effect and shall no longer evidence
any indebtedness of Maker to Payee. It is a condition precedent to the
effectiveness of this Note that Lender shall have delivered to Borrower, to the
extent not previously delivered to Borrower, the Original Note and the First
Amended and Restated Note that were manually signed by Borrower. This Note does
not constitute a novation.

(k) THIS NOTE AND THE OTHER LOAN DOCUMENTS (AS AMENDED OR AMENDED AND RESTATED
BY THE FIRST AMENDMENT AGREEMENT AND AS FURTHER AMENDED OR AMENDED AND RESTATED
BY THE SECOND AMENDMENT) REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
RELATING TO, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR OR
CONTEMPORANEOUS AGREEMENT (WHETHER WRITTEN OR ORAL) BETWEEN PAYEE AND BORROWER
WITH RESPECT TO, THE SUBJECT MATTER OF THIS NOTE AND OF SUCH LOAN DOCUMENTS.

[Signature page follows.]

 

3



--------------------------------------------------------------------------------

Maker has delivered this Note as of the day and year first set forth above.

 

MAKER: FIRST FOUNDATION INC., a California corporation By:

    /s/ JOHN MICHEL

Name:      John Michel Title:       Chief Financial Officer

Signature Page to Second Amended

and Restated Promissory Note